On Return to Remand

McMILLAN, Judge.
This cause was remanded in order for the trial court to state the reasons for its denial of the appellant’s Rule 32, A.R.Cr.P., petition. 643 So.2d 1011. The trial court has now filed its return, which states that the denial of relief was based on the merits and not on a procedural bar. The court’s order further states that the trial judge ruling on the petition did not conduct the appellant’s trial but that, based on the record, he has concluded that the petitioner failed to establish that counsel’s performance was ineffective under pursuant to Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Because the finding of the trial judge is fully supported by the record on appeal, the judgment of the trial court is due to be, and it is hereby, affirmed.
AFFIRMED.'
All Judges concur except MONTIEL, J., recused.